Citation Nr: 1635323	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disorder, claimed as osteoarthritis, on a direct basis. 

2.  Entitlement to service connection for a left knee disorder, claimed as osteoarthritis, to include as secondary to service connected disorders of the right knee and right ankle.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected disorders of the right knee and right ankle.

4.  Entitlement to an increased rating for a right knee anterior cruciate ligament tear status post, surgery with osteoarthritis and history of instability, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims on appeal.

The issue of entitlement to service connection for a left knee disorder of osteoarthritis has been bifurcated to service connection for this disorder on a direct basis and service connection for this disorder as secondary to his service-connected right knee and right ankle disorders, as noted on the title page, to comport with the evidence of record and the history of a prior final denial on a direct basis.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79   (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75   (2012; Locklear v. Shinseki, 24 Vet. App. 311, 315   (2011) (bifurcation of a claim generally is within VA's discretion).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

The issues of entitlement to service connection for a back disorder, entitlement to service connection for the left knee disorder on the merits and entitlement to an increased rating for the service connected right knee disorder addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2003, the RO denied the Veteran's claim for service connection for a left knee disorder on a direct basis.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
2.  Certain evidence received since the September 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection on a direct basis.


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision, which denied the Veteran's claim of service connection for a left knee disorder on a direct basis is final.  38 U.S.C.A. § 7105 (West 2014).
 
2.  Evidence received since the September 2003 RO rating decision is new and material; accordingly, the claim of service connection for a left knee disorder on a direct basis is reopened. 38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

New and Material Evidence

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A.  §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In September 2003 the RO denied service connection for a left knee disorder, finding that the evidence showed a diagnosis of mild osteoarthritis of the left knee in a June 2003 VA examination, with noncompensable range of motion.  It was determined that a presumptive grant of service connection was not warranted due to the evidence not showing a compensable evaluation, and it was further found that this condition neither occurred in nor was caused by his service.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it in the same month the rating was issued.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence before the RO in September 2003 included service treatment records that extensively documented treatment for a right knee injury that took place in August 2001 and resulted in surgery to repair a torn ACL in October 2001.  These records and the examination reports however were completely silent for any findings or complaints involving the left knee.  See 43 pg STRS entered in VBMS on 2/18/16 at pages 8-16 and page 37.  

Also before the RO in September 2003 was the report of a June 2003 VA examination which noted the Veteran's report of injuring both knees in service.  The examiner diagnosed symptomatic mild arthritis of the left knee but gave no etiology opinion.  

Evidence received after the RO's September 2003 decision includes a July 2013 private medical opinion from Dr. N.G. relating current findings to repetitive trauma sustained during active service.  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  

The Board finds that the evidence now including the July 2013 medical opinion suggesting that the Veteran has a left knee disorder that is related to a series of repetitive injuries that he gave a lay history of sustaining in service and is new and material evidence to reopen the Veteran's claim; because this indicates that the Veteran's left knee disorder is directly related to incidents that reportedly took place in service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for a left knee disorder on a direct basis is reopened.   


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a left knee disorder on a direct basis is granted.


REMAND

Having reopened the claim for service connection for the left knee disorder on a direct basis, the Board finds that it is necessary to remand for further development, to include consideration of service connection on a secondary basis.  Additionally the Board finds further development is required on the claim of service connection for a back disorder as secondary to the service connected right knee and ankle disorders.  Finally, the Board finds that another VA examination should be arranged to address the current severity of the service connected right knee disorder. 

The VA records from May 2008 as well as the July 2013 opinion from the private medical provider, Dr N.G. suggest that the Veteran's left knee disability may be secondary to his service connected right knee disability, due to overcompensation.  See 18 pgs 2008 VA treatment records entered in VBMS 9/23/09 at page 9.  The July 2013 opinion from Dr. N.G. also suggests that aggravation may be caused by the service connected right ankle disability as well, and also suggests that these service connected disabilities may also be causing back problems.  The Board notes that the July 2011 VA examination provided a negative opinion as to whether the Veteran's back and left knee disabilities were caused by the service connected right knee disorder, but failed to provide adequate rationale to discuss whether aggravation was a factor and also failed to address whether there was causation or aggravation by the service connected bilateral ankle disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The July 2011 VA examiner also did not have the opportunity to address the favorable opinion from Dr. N.G. regarding causation, which also failed to provide adequate rationale for the opinions. 

Further the Board notes that the prior VA examination of June 2003 which diagnosed arthritis manifested within the first post-service year appears to conflict with findings in a June 2009 VA examination addressing the severity of the right knee disorder.  Indeed, the report included X-ray findings regarding the left knee showing no actual evidence of arthritis, although the clinical examination did reveal findings of some painful flexion, decreased on repetition.  In light of this there is a need to properly address whether the Veteran had an arthritis of the right knee that was manifested within a compensable degree within  the first post service year pursuant to 38 C.F.R. §§ 3.307, 3.309.  A compensable rating for arthritis is described in 38 C.F.R. § 4.71a Diagnostic Code 5003 (degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.)  

Finally in regard to the claim for an increased rating the Veteran is noted to have last been provided an examination addressing the severity of his service connected right knee disorder in July 2011.  Given the Veteran's continued assertion that this service-connected disability is more severely disabling than reflected in the currently assigned rating, and in light of the amount of time since his last examination for these disabilities and the possible increase in severity since last examination (including an August 2013 Physical Disability Review examination in Virtual VA which found the Veteran continued to not meet the criteria for military service), reexamination is needed to fully and fairly evaluate the conditions on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82  (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505  -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Further the Board finds that in adjudicating the increased rating claim the RO must consider the appropriateness of assigning separate ratings for the right knee disorder based on arthritis and instability.  Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97. Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988  (2004).

Accordingly, the case is REMANDED for the following actions:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the VA facility after September 2009 and any additional clarifying addendum to the favorable opinion from Dr. N.G. providing further rationale for the favorable opinion.  

2.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to assess the nature and current severity of his service-connected right knee disability and the nature and etiology of his left knee disability and back disability.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that a back disorder and/or a left knee disorder began during or is causally related to service, or was any arthritis of the left knee and/or the back was manifested to a compensable degree within one year of his discharge from service?  

If no disability of the back and/or left knee was found related to service or due to arthritis manifested within the first post service year, it is at least as likely as not (a 50 percent probability or greater) that any disability of the left knee and/or back is caused or aggravated beyond natural progression by the Veteran's service-connected disorders of the right knee and/or bilateral ankles?   

The examiner should also address the severity of the Veteran's service connected right knee disorder.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible and should comply with the recent Court decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (The DBQ must address the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as appropriate).  

A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  In answering the etiology questions the examiner must address the favorable opinion from Dr. N.G., the diagnosis of mild osteoarthritis rendered in June 2003 VA examination who diagnosed versus the normal X-ray findings for the left knee in the June 2009 VA examination, in addition to any other pertinent evidence.  

3.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims for service connection for a left knee disorder and back disorder including on a secondary basis and increased rating for a right knee disorder to include consideration of separate ratings for arthritis and instability.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


